Citation Nr: 1028522	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant had active service from April 1978 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant testified before the undersigned at a 
videoconference hearing in May 2010.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  An April 1980 RO decision denied service connection for low 
back disability (spondylolysis, spondylolisthesis, and spina 
bifida occulta).

2.  Evidence received subsequent to the April 1980 RO decision 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for low back disability.


CONCLUSIONS OF LAW

1.  The April 1980 RO decision that denied service connection for 
low back disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 1980 RO decision is not new 
and material, and the appellant's claim of service connection for 
low back disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2005, October 2005, and 
November 2008 the appellant was informed of the evidence and 
information necessary to substantiate the claim, the information 
required of the appellant to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for VA 
to obtain such evidence.  In the November 2008 letter the Veteran 
received notice regarding the assignment of a disability rating 
and/or effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
notes that the letters contain the information required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to the 
appellant in this regard.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Duty to Assist

The appellant's service treatment records are associated with the 
claims file, as are private and VA records.  The appellant has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  There is no indication that any pertinent 
medical records are maintained by the Social Security 
Administration or any other Federal agency.  VA's duties to 
notify and assist are met, and the Board will address the merits 
of the claim.

Service Connection-General Law

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  The 
Veteran has not asserted combat status in this case, and the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.

New and material

Generally, a final RO decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the RO 
may have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 
U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-
grounded claim).

An April 1980 RO decision denied the appellant's request of 
service connection for low back disability.  Following notice to 
the appellant, with his appellate rights, in April 1980, no 
appeal was taken from that determination.  As such, the April 
1980 RO decision is final.  38 U.S.C.A. § 7105.  A claim which is 
the subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

In July 2005, the appellant requested that this claim be 
reopened.  In a February 2006 rating decision the RO denied the 
appellant's petition to reopen the claim, and the present appeal 
ensued. 

The April 1980 RO decision denied service connection for low back 
disability on the basis that the appellant's low back pain and 
disability (diagnosed in service as spondylolysis, 
spondylolisthesis, and spina bifida occulta) had existed prior to 
the appellant's active service.

The evidence of record at the time of the April 1980 RO decision 
included the appellant's April 1978 service entrance examination 
that indicated that clinical evaluation of the appellant's spine 
was normal.  The appellant was assigned a L-2 profile.  Service 
treatment records dated in May 1978 reveal that the appellant 
complained of progressive low back pain of two weeks duration 
resulting from a military training incident.  The diagnosis was 
mechanical low back pain secondary to spondylolysis, 
spondylolisthesis, and spina bifida occulta which, according to 
the examiner, had existed prior to the appellant's service.  A 
service treatment record dated June 6, 1978, essentially 
indicated that the appellant was considered physically qualified 
for separation from service and that no physically disqualifying 
defects had been noted.

The evidence added to the claims file subsequent to the April 
1980 RO decision includes VA and private medical records 
reflecting that the Veteran has current low back disability.  The 
evidence also includes the Veteran's statements and May 2010 
Board hearing testimony, wherein, among other things, the Veteran 
related how he had hurt his back during service and had not had 
back problems prior to service.

The evidence added to the claims file subsequent to the April 
1980 RO denial does not raise a reasonable possibility of 
substantiating the low back disability claim.  In short, the 
record is still absent for any competent evidence showing that 
the appellant's low back disability was aggravated during service 
or had not been present prior to the appellant's active service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing low back pain prior to, during, or 
after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board 
notes, however, that the Veteran's assertions concerning the 
disability were essentially addressed in the April 1980 RO's 
denial.  Moreover, lay persons, such as the appellant, are not 
competent to opine on a matter that requires medical knowledge, 
such as a determination of etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In short, evidence received subsequent to the April 1980 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for low back 
disability.  The evidence submitted since the April 1980 RO's 
denial is basically cumulative of evidence that was of record at 
the time of the April 1980 RO denial.  It does not raise a 
reasonable possibility of substantiating the claim.

In reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service connection 
for low back disability is denied.


____________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


